Case 3:20-cr-00374-M Document 24 Filed 01/06/21 Pagelof7 PagelD 58

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA
V. NO. 3:20-CR-374-M
CODY GENE REYNOLDS
PLEA AGREEMENT
Cody Gene Reynolds, the defendant, Laura S. Harper, the defendant’s attorney,
and the United States of America (the government) agree as follows:
1. Rights of the defendant: The defendant understands that the defendant

has the rights:

a. to plead not guilty;
b. to have a trial by jury;
C. to have the defendant’s guilt proven beyond a reasonable doubt;

d. to confront and cross-examine witnesses and to call witnesses in the
defendant’s defense; and

e. against compelled self-incrimination.

1. Waiver of rights and plea of guilty: The defendant waives these rights
and pleads guilty to Counts One and Three of the Indictment charging: Count One ~—
Acquiring a Firearm from a Licensed Firearm Dealer by False or Fictitious Statement, in
violation of 18 U.S.C. § 922(a)(6); and Count Three — Aiding and Abetting Felon in

Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 2. The defendant

Plea Agreement—Page I

 
Case 3:20-cr-00374-M Document 24 Filed 01/06/21 Page2of7 PagelD 59

understands the nature and elements of the crimes to which the defendant is pleading
guilty, and agrees that the factual resume the defendant has signed is true and will be

submitted as evidence.

2. Sentence: The maximum penalties the Court can impose include:
a. imprisonment — Counts One and Three not to exceed 10 years on
each count;
b. a fine — Counts One Three not to exceed $250,000 on each count;
C, a term of supervised release of not more than 3 years on Counts One,

and Three, which may be mandatory under the law and will follow
any term of imprisonment. If the defendant violates the conditions
of supervised release, the defendant could be imprisoned for the
entire term of supervised release;

d. a mandatory special assessment of $100 on each count;

e, restitution to victims or to the community, which may be mandatory
under the law, and which the defendant agrees may include
restitution arising from all relevant conduct, not limited to that
arising from the offense of conviction alone; and

f. costs of incarceration and supervision.

3. Immigration consequences: The defendant recognizes that pleading
guilty may have consequences with respect to the defendant’s immigration status if the
defendant is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses. The defendant understands this may include the offense
to which the defendant is pleading guilty, and for purposes of this plea agreement, the

defendant assumes the offense is a removable offense. Removal and other immigration

Plea Agreement—Page 2

 
Case 3:20-cr-00374-M Document 24 Filed 01/06/21 Page 3of7 PagelD 60

consequences are the subject of a separate proceeding, however, and the defendant
understands that no one, including the defendant’s attorney or the district court, can
predict to a certainty the effect of the defendant’s conviction on the defendant’s
immigration status. The defendant nevertheless affirms that the defendant wants to plead
guilty regardless of any immigration consequences that the defendant’s plea of guilty
may entail, even if the consequence is the defendant’s automatic removal from the United
States.

4, Court’s sentencing discretion and role of the Guidelines: The defendant
understands that the sentence in this case will be imposed by the Court after consideration
of the United States Sentencing Guidelines. The guidelines are not binding on the Court,
but are advisory only. The defendant has reviewed the guidelines with the defendant’s
attorney, but understands no one can predict with certainty the outcome of the Court’s
consideration of the guidelines in this case. Pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B), the government recommends that the appropriate term of
imprisonment in this case is twelve months and one day. However, the defendant
understands that this recommendation is not binding on the Court, and the defendant will
not be allowed to withdraw the defendant’s plea if the recommendation is not adopted, if
the applicable advisory guideline range is higher than expected, or if the Court departs
from the applicable guideline range. The defendant fully understands that the actual
sentence imposed (so Jong as it is within the statutory maximum) is solely in the

discretion of the Court.

Plea Agreement—Page 3

 
Case 3:20-cr-00374-M Document 24 Filed 01/06/21 Page4of7 PagelD 61

5. Mandatory special assessment: Prior to sentencing, the defendant agrees
to pay to the U.S. District Clerk the amount of $200.00 in satisfaction of the mandatory
special assessment in this case.

6. Defendant’s agreement: The defendant shall give complete and truthful
information and/or testimony concerning the defendant’s participation in the offense of
conviction. Upon demand, the defendant shall submit a personal financial statement
under oath and submit to interviews by the government and the U.S. Probation Office
regarding the defendant’s capacity to satisfy any fines or restitution. The defendant
expressly authorizes the United States Attorney’s Office to immediately obtain a credit
report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. The defendant fully understands that any financial
obligation imposed by the Court, including a restitution order and/or the implementation
of a fine, is due and payable immediately. In the event the Court imposes a schedule for
payment of restitution, the defendant agrees that such a schedule represents a minimum
payment obligation and does not preclude the U.S. Attorney’s Office from pursuing any
other means by which to satisfy the defendant’s full and immediately enforceable
financial obligation. The defendant understands that the defendant has a continuing
obligation to pay in full as soon as possible any financial obligation imposed by the
Court.

7. Government’s agreement: The government will not bring any additional
charges against the defendant based upon the conduct underlying and related to the

defendant’s plea of guilty. The government will file a Supplement in this case, as is

Plea Agreement—Page 4

 
Case 3:20-cr-00374-M Document 24 Filed 01/06/21 Page5of7 PagelD 62

routinely done in every case, even though there may or may not be any additional terms.
The government will dismiss, after sentencing, any remaining charges in the pending
indictment. This agreement is limited to the United States Attorney’s Office for the
Northern District of Texas and does not bind any other federal, state, or local prosecuting
authorities, nor does it prohibit any civil or administrative proceeding against the
defendant or any property.

8. Violation of agreement: The defendant understands that if the defendant
violates any provision of this agreement, or if the defendant’s guilty plea is vacated or
withdrawn, the government will be free from any obligations of the agreement and free to
prosecute the defendant for all offenses of which it has knowledge. In such event, the
defendant waives any objections based upon delay in prosecution. If the plea is vacated
or withdrawn for any reason other than a finding that it was involuntary, the defendant
also waives objection to the use against the defendant of any information or statements
the defendant has provided to the government, and any resulting leads.

9. Voluntary plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement. There have been no guarantees or promises from anyone as to what sentence
the Court will impose.

10. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives the defendant’s rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an

amount to be determined by the district court. The defendant further waives the

Plea Agreement—Page 5

 
Case 3:20-cr-00374-M Document 24 Filed 01/06/21 Page6of7 PagelD 63

defendant’s right to contest the conviction, sentence, fine and order of restitution or
forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. The defendant, however, reserves the rights (a) to bring a direct appeal
of (i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error
at sentencing, (b) to challenge the voluntariness of the defendant’s plea of guilty or this
waiver, and (c) to bring a claim of ineffective assistance of counsel.

11. Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with the defendant’s attorney and is fully satisfied
with that lawyer’s legal representation. The defendant has received from the defendant’s
attorney explanations satisfactory to the defendant concerning each paragraph of this plea
agreement, each of the defendant’s rights affected by this agreement, and the alternatives
available to the defendant other than entering into this agreement. Because the defendant
concedes that the defendant is guilty, and after conferring with the defendant’s attorney,
the defendant has concluded that it is in the defendant’s best interest to enter into this plea
agreement and all its terms, rather than to proceed to trial in this case.

12. Entirety of agreement: This document is a complete statement of the
parties’ agreement and may not be modified unless the modification is in writing and
signed by all parties. This agreement supersedes any and all other promises,
representations, understandings, and agreements that are or were made between the
parties at any time before the guilty plea is entered in court. No promises or
representations have been made by the United States except as set forth in writing in this

plea agreement.

Plea Agreement—Page 6

 
Case 3:20-cr-00374-M Document 24 Filed 01/06/21 Page 7of7 PagelD 64

AGREED TO AND SIGNED this Sia of January 2021.

ERIN NEALY COX
UNITED STATES ATTORNEY

= a a
: “x ‘,

TIFFANY H. EGGERS

Assistant United States Attorney
Florida Bar No. 0193968

1100 Commerce Street, 3" Floor
Dallas, Texas 75242

Tel: 214-659-8600

Fax: 214-659-8805

Email: Tiffany. Eggers@usdoj.gov

Byun Lly (Whur

ERRIN MARTIN
Deputy Criminal Chief

 

I have read or had read to me this plea agreement and have carefully reviewed
every part of it with my attorney. I fully understand it and voluntarily agree to it.

 

 

C Lv [Levaee. Ae /202]/
CODY GENE REYNOLDS Date
Defendant

I am the defendant’s attorney. I have carefully reviewed every part of this plea
agreement with the defendant. To my knowledge and belief, my client’s decision to enter
i ormed and voluntary one.

  

(4/208 |

Date

Attorney for Defendant

Plea Agreement—Page 7

 
